Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/660,195 filed on October 22, 2019. 
Claims 1-20 are pending;
Claims 1-20 are rejected.
Priority
Applicant's claim for priority under 35 U.S.C. 119(e) to U.S. Provisional application No. 62/571,251 filed on October 11, 2017 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 11-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Maturana et al. (U.S. 2016/0182309).
Regarding claim 1, Maturana disclosed a system for monitoring machine health condition, the system comprising: 
a sensor network including sensor nodes configured to sense information of machine characteristics respectively from a plurality of machine parts (Maturana, Fig. 3 and [0033], disclosed on premise network for industrial facilities, where the network includes sensors and meters 308 and 310), and to generate one or more features using the sensed information of machine characteristics (Maturana, [0053], “data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 540”); 
a cloud-computing device, communicatively coupled to the sensor network, configured to provide cloud-based services including detecting an existence of a fault or diagnosing a fault type associated with the machine parts using the generated one or more features (Maturana, Fig. 5 and [0057, 0058], “cloud platform” and Fig. 15 and [0105], “server(s) 1504”; Maturana further disclosed in [0065] that “An analytic engine 518 executing on the cloud platform 502 can also perform various types of analysis on the data stored in big data storage 512 and provide results to client devices 520”); and 
a user interface configured to alert a user of the detected fault or the diagnosed fault type (Maturana, Fig. 5 and [0058] disclosed client devices 520 with dashboards and reports; said dashboards anticipates the user interface in the claim; Maturana further disclosed in [0088] that “The report output may be delivered to one or more client devices with authorized access to the cloud services, and may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.). ”).
Regarding claim 14, Maturana disclosed a method for monitoring machine health condition, the method comprising: 
sensing information of machine characteristics of a plurality of machine parts using networked sensor nodes respectively deployed to the plurality of machine parts (Maturana, Fig. 3 and [0033], disclosed on premise network for industrial facilities, where the network includes sensors and meters 308 and 310 that collect data and transmit them to a cloud platform);
generating one or more features using the sensed information of machine characteristics (Maturana, [0053], “data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 540”); 
generating cloud-based analytics using one or more cloud-based services, including detecting an existence of a fault or diagnosing a fault type associated with the machine parts using the generated one or more features (Maturana, Fig. 5 and [0057, 0058], “cloud platform” and Fig. 15 and [0105], “server(s) 1504”; Maturana further disclosed in [0065] that “An analytic engine 518 executing on the cloud platform 502 can also perform various types of analysis on the data stored in big data storage 512 and provide results to client devices 520”); and 
alerting a user of the detected fault or the diagnosed fault type (Maturana, Fig. 5 and [0058] disclosed client devices 520 with dashboards and reports; said dashboards anticipates the user interface in the claim; Maturana further disclosed in [0088] that “The report output may be delivered to one or more client devices with authorized access to the cloud services, and may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.)”).
Regarding claim 4, Maturana disclosed the system of claim 1.
Maturana further disclosed wherein the cloud-computing device is configured to detect the existence of the fault using one or more spectral features (Maturana disclosed in [0088] that “The report output … may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.). ”).
Regarding claim 5 and 16, Maturana disclosed the subject matter of claims 1 and 14, respectively.
Maturana further disclosed wherein the cloud-based services includes generating an indicator of time to machine failure using the generated one or more features (Maturana, [0080], “reports identifying predicted device or system failures or inefficiencies, preventative maintenance schedules generated based on predicted system or device performance trend data”).
Regarding claim 9, Maturana disclosed the system of claim 1.
Maturana further disclosed wherein the sensor nodes include temperature sensors configured to sense temperature information respectively from the plurality of machine parts (Maturana, [0034] disclosed that “A given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature, position, part presence or absence, fluid level, etc. . . . ), meaning that there are temperature sensors in the field”).
Regarding claim 11, Maturana disclosed the system of claim 1.
Maturana further disclosed wherein the sensor nodes are configured to be affixed to the respective machine parts using a non-invasive mounting means (this is well known in the field).
Regarding claims 12 and 20, Maturana disclosed the subject matter of claims 1 and 18, respectively.
Maturana further disclosed that the system comprises a client device associated with the user interface, the client device configured to: communicate with the cloud-computing device to access one or more of the cloud-based services; and display on the user interface an interactive dashboard including the detected fault or the diagnosed fault type (Maturana, Fig. 5 and [0069, 0071] disclosed client devices 520 with dashboards and that “These dashboards 824 can include graphical screens that render selected subsets of the multi-facility data maintained on cloud storage 808, calculated operational statistics (e.g., key performance indicators, production statistics, energy cost and/or consumption data, etc.), analysis results, reports, recommendations for optimizing one or more performance parameters, etc”)
Regarding claim 13, Maturana disclosed the system of claim 12.
Maturana further disclosed that wherein the client device include a mobile device (Maturana, Fig. 5 shows that the client device 520 could be a portable tablet).
Regarding claim 17, Maturana disclosed the method of claim 14. Maturana further disclosed wherein sensing the information of machine characteristics includes sensing, form the plurality of machine parts, one or more of vibration, magnetic field, temperature, or acoustic Maturana, [0059], “ real-time monitored data, such as current temperatures, current pressures, etc.”).
Claim 18 lists all the same elements of claim 14, but in machine readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 18.   
Regarding claim 19, Maturana disclosed the non-transitory machine-readable storage medium of claim 18. Maturana further disclosed wherein the operation of diagnosing the fault type includes using one or more fault templates each including temporal, spectral, or statistical characteristics of a corresponding machine fault (Maturana, [0055, 0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as obvious over Maturana et al. (U.S. 2016/0182309).
Regarding claims 2 and 15, Maturana disclosed the system of claims 1 and 14, respectively.
Maturana further disclosed wherein the cloud-based services further include generating a machine operational state model for the sensor nodes (Maturana, [0030], “ a cloud-based modeling and analytics system 206 executing on a cloud platform may leverage data maintained in cloud storage 204—e.g., historical and/or near real-time data collected from one or more industrial devices—to perform similar analytical functions on the cloud”), and wherein the sensor nodes are each configured to determine whether the respective machine parts are in an ON state or an OFF state using the machine operational state model, and to generate and transmit the one or more features to the cloud-computing device only if the respective machine parts are determined to be in an ON state (Maturana, [0034], “A given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature, position, part presence or absence, fluid level, etc. . . . ), and executes a user-defined control program that performs automated decision-making for the controlled processes based on the received signals”; It would be obvious to one of ordinary skill in the art that the current state of devices could be the ON/OFF state of the devices).
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Maturana et al. (U.S. 2016/0182309) in view of Galera et al. (US 2015/0332463).
Regarding claim 3, Maturana disclosed the system of claim 1.
Maturana did not explicitly disclose but Galera disclosed wherein at least one of the sensor nodes is configured to estimate an operating speed of a machine part using the sensed information of machine characteristics (Galera, [0039], “The imaging sensor can also be configured to correlate results of the 2D and 3D analysis so that the identity, speed, distance, and trajectory of an object within the viewing space can be obtained with a high level of safety integrity”).
One of ordinary skill in the art would have been motivated to combine Maturana and Galera because both references are related to monitoring and controlling of industrial machines Maturana, Abstract; Galera, Abstract) and both references are owned by the same company Rockwell Automation Technologies.
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Maturana et al. (U.S. 2016/0182309) in view of Sandler et al. (US 2017/0357250).
Regarding claim 6, Maturana disclosed the system of claim 1.
Maturana did not explicitly disclose but Sandler further disclosed wherein the cloud-computing device is configured to diagnose the fault type using one or more fault templates each including a temporal, spectral, or statistical characteristic of a corresponding machine fault (Sandler, [0071], “Failure mode pattern matching algorithms can monitor values of one or more data items over time and detect the presence of a known pattern indicative of a machine or process failure”).
One of ordinary skill in the art would have been motivated to combine Maturana and Sandler because both references are related to monitoring and controlling of industrial machines using on premise sensors and cloud platforms (Maturana, Abstract; Sandler, Abstract) and both references are owned by the same company Rockwell Automation Technologies.
Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Maturana et al. (U.S. 2016/0182309) in view of White et al. (US 2017/0220985).
Regarding claim 7, Maturana disclosed the system of claim 1.
Maturana did not explicitly disclose but White further disclosed wherein the sensor nodes include accelerometers configured to sense vibration information respectively from the plurality of machine parts (White, [0076], “Shock is monitored by a three-axis accelerometer”).
One of ordinary skill in the art would have been motivated to combine Maturana and Sandler because both references are related to monitoring and controlling of machines and Maturana, Abstract; White, Abstract and Fig. 2).
Regarding claim 8, Maturana disclosed the system of claim 1.
Maturana did not explicitly disclose but White disclosed wherein the sensor nodes include magnetic sensors configured to sense the magnetic field information respectively produced by the plurality of machine parts (White, [0130], “A Sensor Tag may also detect an “open” or “closed” event from its internal reed switch when a magnet field is applied or removed by a magnet (3)”).
The motivation to combine Maturana and White is the same as that provided above for the rejection of claim 7.
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Maturana et al. (U.S. 2016/0182309) in view of Kovscek et al. (US 2021/0183227).
Regarding claim 10, Maturana disclosed the system of claim 1.
Maturana did not explicitly disclose but Kovscek disclosed wherein the sensor nodes include acoustic sensors configured to sense acoustic information respectively from the plurality of machine parts (Kovscek, [0023], “the sound monitoring system comprises a sound detector and a housing for the target sound detector”).
One of ordinary skill in the art would have been motivated to combine Maturana and Kovscek because Kovscek disclosed in [0153] that the sensor models of a system for listing to a target object may be deployed in industrial location, which means that the sound detectors may be used in the industrial facilities disclosed by Maturana.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
2/3/2022